DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 allowable. The restriction requirement between groups I and II, as set forth in the Office action mailed on 9/14/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/14/2021 is withdrawn.  Claim 16, directed to “A method of forming a matrix composite component” no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Sequin on March 15, 2022.
The application has been amended as follows: 
7. 	(CURRENTLY AMENDED) A mandrel for a molding process, the mandrel comprising: 
a first portion having a first draft surface and a second draft surface; 
a second portion and a third portion, the second portion having a third draft surface and the third portion having a fourth draft surface wherein the first draft surface engages the third draft surface and the second draft surface engages the fourth draft surface; a channel extends along a length of the mandrel at an interface between the first, second, and third portions such that the second portion does not contact the third portion; and 
wherein at least three channels extend along [[a]] the length of the mandrel
16.	(CURRENTLY AMENDED) A method of forming a matrix composite component, comprising:
providing a mandrel formed from a first portion, a second portion, and a third portion, the mandrel having a channel that extends along a length of the mandrel at an interface between the first, second, and third portions[[,]] such that the second portion does not contact the third portion, wherein the first portion has a generally rhombus cross-section, the second and third portions each have a generally triangular cross-section, and the mandrel forms a substantially triangular cross-section; wrapping a matrix composite laminate about the mandrel to form a preform; 
densifying the preform; 

removing the second and third portions from the preform after the first portion has been removed.  
17. 	(CANCELLED)
18. 	(CURRENTLY AMENDED) The method of claim [[17]] 16, wherein the mandrel has a plurality of channels and the preform is densified via chemical vapor infiltration.  
19. 	(CURRENTLY AMENDED) The method of claim [[17]] 16, wherein the mandrel is mounted within a tooling assembly, the tooling assembly comprising a bottom piece and a top piece that form an outer mold surface for a component.  

Allowable Subject Matter
Claims 1-4, 6-11, and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Applicant’s amended elements of independent claims 1, 11, and 16 of a mandrel “wherein the first portion has a generally rhombus cross-section, the second and third portions each have a generally triangular cross-section, and the mandrel forms a substantially triangular cross-section” were not disclosed in prior art.  
The prior art of Doll (US1676325A) teaches a mandrel for a molding process [Page 1, lines 9-16], the mandrel comprising: a first portion a generally rhombus cross-section (Figs. 1&3, items 24, 28) having a first draft surface and a second draft surface in a wedge shape; a second portion and a third portion (Figs. 2&3, items 13, 14), the second portion having a third draft surface and the third portion having a fourth draft surface wherein the first draft surface engages the third draft surface and the second draft surface engages the fourth draft surface (Fig. 2, items 23; [Page 2, lines 25-39]); and a channel extends along a length of the mandrel at an interface between the first portion (Figs. 2&3, items 
Doll, alone or in combination with other discovered prior art, does not teach a channel extends along a length of the mandrel at an interface between the first, second, and third portions such that the second portion does not contact the third portion; and wherein at least three channels extend along the length of the mandrel; therefore, the discovered prior art fails to provide a ground for rejection of the claim 7.  In the instant specification, these channels are disclosed to “help prevent die lock and permit densification of the component [0058]”.
Doll, alone or in combination with other discovered prior art, does not teach a three-portion mandrel wherein the first portion has a generally rhombus cross-section with an overall generally triangular cross-section; therefore, the discovered prior art fails to provide a ground for rejection of the claims 1, 11, and 16.  
Therefore, claims 1, 7, 11, and 16 are allowable, and their respective dependent claims {2-4, 6 & 8-10}, {21}, {13-15 & 22}, and {17-20} are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363. The examiner can normally be reached on M-Th 7:30AM - 5:30PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. GROSSO
Examiner
Art Unit 1748
/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742